Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested:

CLEANING DEVICE FOR CLEANING A DISCHARGE WIRE, CHARGER, AND IMAGE FORMING APAPRATUS

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitagawa et al (US 10,095,148 B2.  Regarding Claim 1, Kitagawa et al disclose a cleaning device (i.e., cleaning device 119; cleaner 200; Figures 3 and 4) configured to clean a discharge wire (i.e., charging wire 108; Figures 3-5) that discharges electric charge onto a discharge target (i.e., image carrier 56; Figure 3) and move in a longitudinal direction (i.e., wire length direction SNH; Figures 3 and 5) of the discharge wire, the cleaning device including: a first contact portion (i.e. second cleaning member 204; second pad 212; Figure 3) configured to contact and clean the discharge wire; and a second contact portion (i.e., first cleaning member 202; first pad 208; Figure 3) configured to contact and clean the discharge wire, the first contact portion and the second contact portion configured to sandwich (See column 3, lines 58-60) the discharge wire in a discharge direction in which the discharge wires discharges the electric charge onto the discharge target, the discharge direction being parallel to a radial direction of the discharge wire, when the first contact portion and the second contact portion clean the discharge wire.  Regarding Claim 2, Kitagawa et al disclose that the first contact portion is shifted from the second contact portion in the longitudinal direction of the discharge wire (See column 3, lines 54-56).  Regarding Claim 8, Kitagawa et al disclose the cleaning deice further including: a first wiper (i.e., second pad 212; Figure 4) configured to wipe the discharge wire; and a second wiper (i.e., first pad 208; Figure 4) configured to wipe the discharge wire.  Regarding Claim 9, Kitagawa et al disclose a charger (i.e., charging device 60; Figure 3) including: a discharge wire (i.e., charging wire 108; Figure 3) configured to discharge electric charge onto a discharge target (i.e., image carrier 56; Figure 3) in a discharge direction; and a cleaner (i.e., cleaner 200; Figure 3) configured to clean the discharge wire, the cleaner including: a first contact portion (i.e. second cleaning member 204; second pad 212; Figure 3) configured to contact and clean the discharge wire; and a second contact portion (i.e., first cleaning member 202; first pad 208; Figure 3) configured to contact and clean the discharge wire, the first contact portion and the second contact portion configured to sandwich (See column 3, lines 58-60) the discharge wire in the discharge direction that is parallel to a radial direction of the discharge wire, when the first contact portion and the second contact portion clean the discharge wire.  Regarding Claim 11, Kitagawa et al disclose a driver (i.e., moving mechanism 130; Figure 3) configured to move the cleaner reciprocatingly in a longitudinal direction (i.e., wire length direction SNH; Figure 3) of the discharge wire, the driver configured to move the cleaner from a first lateral end (i.e., first end ITG; Figure 3) to a second lateral end (i.e., second end TTG; Figure 3) of the discharge wire in the longitudinal direction of the discharge wire in a state in which the first contact portion and the second contact portion contact the discharge wire.  Regarding Claim 11, Kitagawa et al disclose the cleaner further includes: a first wiper (i.e., second pad 212; Figure 4) configured to wipe the discharge wire; and a second wiper (i.e., first pad 208; Figure 4) configured to wipe the discharge wire.  Regarding Claim 17, Kitagawa et al disclose an image forming apparatus (i.e., image forming apparatus 10; Figure 1) including: a latent image bearer (i.e., image carrier 56; Figure 3); and a charger (i.e., charging device 60; Figure 3) configured to uniformly charge a surface (i.e., surface of image carrier 56A; Figure 3) of the latent image bearer, the charger including: a discharge wire (i.e., charging wire 108; Figure 3) configured to discharge electric charge onto the latent image bearer in a discharge direction; a cleaning device (i.e., cleaner 200; Figure 3) configured to clean the discharge wire; and a driver (i.e., moving mechanism 130; Figure 3)  configured to move the cleaning device in a longitudinal direction (i.e., wire length direction SNH; Figure 3) of the discharge wire, the cleaning device including: a first contact portion (i.e. second cleaning member 204; second pad 212; Figure 3) disposed opposite the latent image bearer via the discharge wire, the first contact portion configured to contact and clean the discharge wire; and a second contact portion (i.e., first cleaning member 202; first pad 208; Figure 3) interposed between the discharge wire and the latent image bearer, the second contact portion configured to contact and clean the discharge wire.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al as applied to claims 1, 2, 8-11 and 17 above, and further in view of Uenishi et al (US 9,280,080 B2).
Kitagawa et al fail to teach that the first contact portion/first pad and the second contact portion/second pad are made of resin containing glass or that a surface of the discharge wire (i.e., charging wire) is treated with palladium plating.
Uenishi et al teach that a charger 5 is equipped with a wire cleaner 20 that cleans a corona wire 17 (i.e., charging wire) of the charger with the corona wire being composed of tungsten (See column 4, line 35) plated with palladium (See column 6, line 45). Further, Uenishi et al teach that the wire cleaner includes a first cleaner 20a composed of a glass-containing resin (See column 5, line 60-62) used to clean the corona wire.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the palladium plated tungsten charging wire and the glass-containing resin pad of Uenishi et al could replace the charging wire and pads used by Kitagawa et al et al because the use of the plating can maintain foreign-substance removabilty and the combination of the plating and the glass-containing resin allows even strongly-adhered foreign substances to be easily removed from the wire, suppress the occurrence of black or white stripe-like or band-like abnormal images and/or image density unevenness, and drastically extend the life span of the charger as taught by Uenishi et al.

Allowable Subject Matter
Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue (US 8,311,441 B2) discloses a charging apparatus having a discharging wire cleaning device that includes a pair of sponge pads which are disposed to press and contact a discharging wire from both sides.
Ichikawa et al (US 8,526,844 B2) disclose a discharge wire cleaning device that includes a cleaning member that contacts and cleans a discharge wire from above and a cleaning member that contacts and cleans the discharge wire from below.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
April 18, 2022